DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 11/05/2021.  Claims 1-20 are pending.  Claims 1, 17, and 18 are independent. 
Specification
The disclosure is objected to because of the following informalities: 
a)  In Para. [0048] of the amended specification, numeral “1215” is used to designate “outer sheath” and “end sheath.”
b) In Para. [0049] of the amended specification, both numerals “1232” and “1230” are used to designate the “stent.”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 610/balloon (see Paragraph 39), 810/vessel (see Paragraph 43), 1810  (see Paragraph 55).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams (US Pub. No.: 2005/0121043).
Regarding claim 17, Abrams disclose a method comprising: attaching a tether portion (30, Figs. 2-4) of a sleeve (20 with 30, Figs. 2-4) to a distal end of a catheter (10, Figs. 2-4 and Para. [0020]); placing the distal end of the catheter with the sleeve proximate to an aneurysm in a blood AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 7vessel (Figs. 2-4, Paras. [0004] and claim 14); 
Regarding claims 18 and 20, Abrams disclose a method comprising: attaching a tether portion (30, Figs. 2-4) of a sleeve (20 with 30, Figs. 2-4) to a distal end of a catheter (10, Figs. 2-4 and Para. [0020]); placing the distal end of the catheter into a selected position within a vessel (Figs. 2-4, Paras. [0004]); moving a stent through a lumen of the placed catheter (Paras. [0021] and [0022], the stent is advanced/pushed through a lumen of the placed catheter by moving the pusher wire 40 distally); retentively engaging a first end (distal end of the stent, Figs. 3 or 4) of the stent with a distal end of the sleeve (the distal end of the stent is retentively engaged with a distal end of the sleeve, Fig. 3 or 4); and detaching the sleeve about the tether portion such that the sleeve covers at least a portion of the stent at the selected position within the vessel (Paras. [0020]-[0022] and Fig. 4); and expanding the stent and dilating the sleeve such that the sleeve becomes enmeshed in an outer surface of the stent (Fig. 4 and Paras. [0021] and [0022]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 5-7, 10-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US Pub. No.: 2005/0121043) in view of Lane (US Pat. No.: 5,405,379).
Regarding claims 1, 3, 5-7, 10-12, 15, and 16, Abrams discloses a method comprising: placing a catheter (10, Figs. 2-4 and 6 and Para. [0020]), having a first end (proximal end of 20, Figs. 2-4) of a deformable sleeve (20, Figs. 2-4) coupled to a tip of the catheter (Figs. 2-3), proximate an aneurysm in a blood vessel (Figs. 2-4 and Para. [0004] and claim 14); positioning a stent (35, Fig. 3; or 45, Fig. 4) through the placed catheter adjacent the aneurysm (Paras. [0020]-[0022] and [0004]); and pushing the stent such that a second end of the sleeve is captured by the stent and covers a portion of the stent to obstruct the aneurysm (Paras. [0021]-[0023], and [0004], also see Fig. 6); wherein the second end of the sleeve extends in a taper away from the tip of the catheter (Figs. 2 and 6); expanding the stent into retentive contact with the blood vessel about the aneurism (Fig. 4 and Paras. [0021] and [0022]); expanding the stent and dilating the sleeve such that the sleeve becomes enmeshed in an outer surface of the stent (Fig. 4 and Paras. [0021] and [0022]); wherein the sleeve comprises a polymer sleeve (Paras. [0018]); wherein the catheter comprises a microcatheter and wherein the stent has a diameter less than 0.762 mm (Para. [0018] and Fig. 3, the stent a diameter less than 0.762mm at least in the unexpanded state when the catheter has a diameter of 0.01 in or 0.254mm); detaching a cover portion of the sleeve to cover the stent from the first end of the sleeve comprising a tether portion of the sleeve attached to the 
Lane teaches, in the same field of endeavor (method of delivery vascular implant), a method comprising either withdrawing a catheter (15, Fig. 3) to release a stent / an endoprosthesis (10, Fig. 3) or pushing the stent to release the stent / endoprosthesis (Col. 3, lines 60-68).
Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the step of pushing the stent of Abrams with the step of withdrawing the catheter for releasing the stent as taught by Lane as a simple substitution such that a second end of the sleeve is captured by the stent and covers a portion of the stent to obstruct the aneurysm since pushing the stent .
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US Pub. No.: 2005/0121043) in view of Lane (US Pat. No.: 5,405,379) as applied to claim 7 above, and further in view of Rush (US Pub. No.: 2004/0148010).
Regarding claims 8 and 9, Abrams in view of Lane discloses all the limitations of claim 7 as taught above but fails to disclose that the polymer sleeve is coated with a drug; wherein the polymer sleeve is coated with cellular therapeutics.
Rush teaches, in the same field of endeavor (stent-graft), a polymer sleeve of a stent-graft is coated with a drug (Para. [0214]); wherein the polymer sleeve is coated with cellular therapeutics (Paras. [0214], [0166], [0026], [0057], [0068], and [0069]). 
Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the polymer sleeve of Abrams in view of Lane such the polymer sleeve is coated with a drug; and such that the polymer sleeve is coated with cellular therapeutics as taught by Rush in order to obtain the advantage of local delivery of drug for treatment of vascular disease (Rush, Para. [0002] and [0022] and Abstract)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US Pub. No.: 2005/0121043) in view of Lane (US Pat. No.: 5,405,379) as applied to claim 1 above, and further in view of Pavcnik et al. (US Pub. No.: 2001/0041928).
Regarding claim 13, Abrams in view of Lane discloses all the limitations of claim 1 as taught above but fails disclose that the sleeve has an axial length of between 1 mm and 100 mm.

Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sleeve of Abrams in view of Lane to be between 1 mm and 100 mm, such as 75mm as taught by Pavcnik, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US Pub. No.: 2005/0121043) in view of Lane (US Pat. No.: 5,405,379) as applied to claim 1 above, and further in view of Helmus et al. (US Pub. No.: 2006/0129215)
Regarding claim 14, Abrams in view of Lane discloses all the limitations of claim 1 as taught above but fails disclose that different portions of the sleeve are coated with different drugs.
Helmus teaches, in the same field of endeavor (stent-graft), different portions of a sleeve (stent graft or vascular graft) are coated with different drugs (Paras. [0114], [0028], [0013], and [0110]).
Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sleeve of Abrams in view of Lane include different portions of the sleeve coated with different drugs as taught by Helmus in order to obtain the advantage of applying different drugs at the desired locations in .
Allowable Subject Matter
Claims 2, 4, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-18, and 20 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040106978 A1	Greenberg, Roy K. et al. discloses a stent graft with the stent having barbs extending through the graft.
US 20060259131 A1	Molaei; Masoud et al. discloses a stent graft for treating aneurysm with the stent graft coated with a therapeutic agent.
US 20080004653 A1	Sherman; Darren R. et al. discloses a stent graft for treating aneurysm.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JING RUI OU/            Primary Examiner, Art Unit 3771